Exhibit 10.3

 

SECOND AMENDMENT
TO
LOAN AND SECURITY AGREEMENT

 

This Second Amendment to Loan and Security Agreement (the “Amendment”), is
entered into as of May 14, 2015, by and between SQUARE 1 BANK (“Bank”) and
VIVEVE, INC. (“Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of September 30, 2014 (as amended from time to time, the “Agreement”). The
parties desire to amend the Agreement in accordance with the terms of this
Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1)    Bank hereby waives Borrower’s violation of OUS Clinical Trial Milestones
covenant, as more particularly described in Section 6.7(b)(ii) of the Agreement,
for failing to receive by April 15, 2015 evidence of positive 3-month interim
data in the OUS Clinical Trial.

 

2)    Bank hereby waives Borrower’s violation of the Minimum Equity Event
covenant, as more particularly described in Section 6.7(c) of the Agreement, for
failing to receive on May 1, 2015 an amount mutually acceptable to the Board of
Directors of Borrower and Bank before Borrower had Remaining Months Cash of 1.5
or less.

 

3)     Section 2.1(b)(iii) of the Agreement is hereby amended and restated, as
follows:

 

(iii)     Tranche 3. Borrower may request a Term Loan or Term Loans under
Tranche 3 in the principal amount of up to One Million Dollars ($1,000,000) at
any time during the period 1) beginning on the date that Borrower has provided
evidence acceptable to Bank of (a) positive interim 3-month results from the OUS
Clinical Trial and 2) ending on July 15, 2015. The proceeds of the Tranche 3
Advances shall be used for general working capital purposes and for capital
expenditures.

 

4)     Section 6.7(b)(ii) of the Agreement is hereby amended and restated, as
follows:

 

(ii)     Receive by July 10, 2015 evidence of positive 3-month interim data in
the OUS Clinical Trial.

 

5)     Section 6.7(d) of the Agreement is hereby deleted.

 

6)    Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof. Borrower ratifies and reaffirms the continuing effectiveness of all
agreements entered into in connection with the Agreement.

 

 
1

--------------------------------------------------------------------------------

 

 

7)     Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment.

 

8)    This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

 

9)     As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

 

a)     this Amendment, duly executed by Borrower;

 

b)    receipt by Borrower, after May 7, 2015 but on or before May 14, 2015, of
at least $10,000,000 in net cash proceeds from the sale or issuance of equity
securities of Borrower to investors acceptable to Bank;

 

c)     an amended and restated warrant to purchase stock, in form and substance
satisfactory to Bank, duly executed by Parent;

 

d)     a second warrant to purchase stock, in form and substance satisfactory to
Bank, duly executed by Parent;

 

e)    payment of all Bank Expenses, including Bank’s expenses for the
documentation of this Amendment and any related documents, and any UCC, good
standing or intellectual property search or filing fees, which may be debited
from any of Borrower’s accounts; and

 

f)     such other documents and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

 

 

 

[Signature Page Follows]

 

 
2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

VIVEVE, INC.   

SQUARE 1 BANK

   

By:         /s/ Scott
Durbin                                                                            

By:         /s/ Brian
Kirkpatrick                                                                  

Name:   Scott C. Durbin             
                                                                  

Name:   Brian
Kirkpatrick                                                                           

Title:     Chief Financial
Officer                                                                    
Title:     Vice
President                                                                                

                       

    

 

[Signature Page to Second Amendment to Loan and Security Agreement]

 

 

 

3